DETAILED ACTION
	Claims 1, 6, 11, 16 are amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants arguments and amendments filed on 12/22/21 have been fully considered, however they are moot in view of new grounds of rejection.  The reasons set forth below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-7, 10-12, 15-17, 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al US (20190037409 - having  provisional application No. 62/306738) and in further view of Shimojou et al US (20200187182).  

(Currently Amended) Regarding claim 1, Wang et al teaches, a network slice selection method, comprising: receiving, by a terminal device, signaling from a network device, wherein the signaling comprises a mapping relationship between a service and a network slice (see paragraphs [0034]-[0042] of provisional: the RAN broadcasts information about available network slices which can include service information to WTRUs); generating, by the terminal device, a first message, wherein the first message comprises an identifier of the first network slice, (see paragraph [0046] of provisional: an initial network message includes desired services and network slice information; The WTRU may provide the connected RAN ID, the RAT of the connected RAN, selected PLMN, desired services or other information related to network slice selection in the initial network messages) sending, by the terminal device, the first message to the network device, wherein the first message requests the network device to select the first network slice for the terminal device (see paragraph 0046] of provisional: The network function that receives the message may either select an appropriate network slice for the WTRU or it will return the available network slice information to the WTRU in a response message); and receiving, by the terminal device, a second message from the network device, wherein the second message indicates a second network slice selected by the network device for the terminal device (see paragraphs [0034], [0049] of provisional: the WTRU is sent information about additional slices; The additional network slice information may be provided by the RAN). Although Wang teaches the limitations above they fail to explicitly teach a service application identifier, and that service application identifier being mapped to the network slice identifier as further recited in the claim.  Conversely Shimojou et al teaches such limitations; wherein the mapping relationship comprises a service application identifier of the service and a network slice identifier of the network slice corresponding to the service (see Fig. 5 and paragraphs [0066]-[0067], a mapping table is shown in Fig. 5 which stores an NW slice ID along with corresponding functions and SLA-SL (service identifier); determining, by the terminal device based on the mapping relationship, a first network slice corresponding to a service initiated by the terminal device (see Fig. 15 and paragraph [0098], the mapping relationship is used to find corresponding service and network slice).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Wang et al with the service application identifier as taught by Shimojou et al.  The motivation for this would have to effectively utilize resources when allocating network slices (see paragraph [0011]).
(Previously Presented) Regarding claim 2, Wang et al teaches, wherein the signaling comprises any one of the following: a radio resource control message, a non- access stratum message, and a medium access control layer message (see paragraph [0059] of provisional).
(Currently Amended) Regarding claim 5, Wang et al teaches, wherein the method further comprises: receiving, by the terminal device, a fourth message from the network device, wherein the fourth message comprises access barring information corresponding to each of at least one (see paragraphs [0034]-[0041] of provisional: The RAN may broadcast the information using air interface signaling (e.g., such as system information and/or beacon message). The broadcast network slice information for a particular network slice may include one or more of the following example fields: an identifier of the network slice, priority of the network slice, service class(es) served by the network slice, target device class, QoS targets, mobility support, security service, charging information, and/or performance information); and learning of, by the terminal device based on the fourth message, access barring information corresponding to a network slice indicated by a preconfigured network slice identifier (see paragraph [0042] and [0045] of provisional); identifying an accessible network slice indicated by the preconfigured network slice identifier; and retaining an identifier of the accessible network slice (see paragraphs [0042] and [0045]  of provisional).
(Currently Amended) Regarding claim 6, Wang et al teaches, a network slice selection method, comprising: sending, by a network device, signaling to a terminal device, wherein the signaling comprises a mapping relationship between a service and a network slice (see paragraphs [0034]-[0042] of provisional: the RAN broadcasts information about available network slices which can include service information to WTRUs); receiving, by the network device, a first message from the terminal device, wherein: the first message requests the network device to select a first network slice for the terminal device (see paragraph 0046] of provisional: The network function that receives the message may either select an appropriate network slice for the WTRU or it will return the available network slice information to the WTRU in a response message), the first message comprises first information, and the first information comprises an identifier of the first network slice (see paragraph [0046] of provisional: an initial network message includes desired services and network slice information ; The WTRU may provide the connected RAN ID, the RAT of the connected RAN, selected PLMN, desired services or other information related to network slice selection in the initial network messages), and the first network slice corresponds to a service initiated by the terminal device (see paragraph 0046] of provisional: The network function that receives the message may either select an appropriate network slice for the WTRU or it will return the available network slice information to the WTRU in a response message); selecting, by the network device, a second network slice for the terminal device based on the first information; and sending, by the network device, a second message to the terminal device, wherein the second message indicates the second network slice selected by the network device for the terminal device (see paragraphs [0034], [0049] of provisional: the WTRU is sent information about additional slices; The additional network slice information may be provided by the RAN). Although Wang teaches the limitations above they fail to explicitly teach a service application identifier, and that service application identifier being mapped to the network slice identifier as further recited in the claim.  Conversely Shimojou et al teaches such limitations; wherein the mapping relationship comprises a service application identifier of the service and a network slice identifier of the network slice corresponding to the service (see Fig. 5 and paragraphs [0066]-[0067], a mapping table is shown in Fig. 5 which stores an NW slice ID along with corresponding functions and SLA-SL (service identifier).Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Wang et al with the service application identifier as taught by Shimojou et al.  The motivation for this would have to effectively utilize resources when allocating network slices (see paragraph [0011]).
(Previously Presented) Regarding claim 7, Wang et al teaches, wherein the signaling comprises any one of the following: a radio resource control message, a non- access stratum message, and a medium access control layer message (see paragraph [0059] of provisional).
(Previously Presented) Regarding claim 10, Wang et al teaches, wherein the method further comprises: sending, by the network device, a fourth message to the terminal device, wherein the fourth message comprises access barring information corresponding to each of at least one network slice (see paragraphs [0034]-[0041] of provisional: The RAN may broadcast the information using air interface signaling (e.g., such as system information and/or beacon message). The broadcast network slice information for a particular network slice may include one or more of the following example fields: an identifier of the network slice, priority of the network slice, service class(es) served by the network slice, target device class, QoS targets, mobility support, security service, charging information, and/or performance information), and the fourth message is used by the terminal device to identify an accessible network slice (see paragraphs [0042] and [0045]  of provisional).
(Currently Amended) Regarding claim 11, Wang et al teaches, an apparatus for a terminal device, comprising at least one processor, and an interface circuitry, wherein the at least one processor is configured to execute program to cause the terminal device to perform operations comprising: receiving, over the interface circuitry, signaling from a network device, wherein the signaling comprises a mapping relationship between a service and a network slice (see paragraphs [0034]-[0042] of provisional: the RAN broadcasts information about available network slices which can include service information to WTRUs); generating, by the terminal device, a first message, wherein the first message comprises an identifier of the first network slice, (see paragraph [0046] of provisional: an initial network message includes desired services and network slice information; The WTRU may provide the connected RAN ID, the RAT ofthe connected RAN, selected PLMN, desired services or other information related to network slice selection in the initial network messages); sending, over the interface circuitry, the first message to the network device, wherein the first message requests the network device to select the first network slice for the terminal device (see paragraph 0046] of provisional: The network function that receives the message may either select an appropriate network slice for the WTRU or it will return the available network slice information to the WTRU in a response message); and receiving, over the interface circuitry, a second from the network device, wherein the second message indicates a second network slice selected by the network device for the terminal device (see paragraphs [0034], [0049] of provisional: the WTRU is sent information about additional slices; The additional network slice information may be provided by the RAN). Although Wang teaches the limitations above they fail to explicitly teach a service application identifier, and that service application identifier being mapped to the network slice identifier as further recited in the claim.  Conversely Shimojou et al teaches such limitations; wherein the mapping relationship comprises a service application identifier of the service and a network slice identifier of the network slice corresponding to the service (see Fig. 5 and paragraphs [0066]-[0067], a mapping table is shown in Fig. 5 which stores an NW slice ID along with corresponding functions and SLA-SL (service identifier); determining, by the terminal device based on the mapping relationship, a first network slice corresponding to a service initiated by the terminal device (see Fig. 15 and paragraph [0098], the mapping relationship is used to find corresponding service and network slice).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Wang et al with the service application identifier as taught by Shimojou et al.  The motivation for this would have to effectively utilize resources when allocating network slices (see paragraph [0011]).
(Previously Presented) Regarding claim 12, Wang et al teaches,wherein the apparatus is configured to cause the terminal device to receive signaling from the network device, and the signaling comprises the mapping relationship (see paragraphs [0034]-[0042] of provisional); and the signaling comprises any one of the following: a radio resource control message, a non-access stratum message, and a medium access control layer message (see paragraph [0059] of provisional).
(Previously Presented) Regarding claim 15, Wang et al teaches,, wherein that the apparatus is configured to cause the terminal device to: receive a fourth message from the network device, wherein the fourth message comprises access barring information corresponding to each of at least one network (see paragraphs [0034]-[0041] of provisional: The RAN may broadcast the information using air interface signaling (e.g., such as system information and/or beacon message). The broadcast network slice information for a particular network slice may include one or more of the following example fields: an identifier of the network slice, priority of the network slice, service class(es) served by the network slice, target device class, QoS targets, mobility support, security service, charging information, and/or performance information); learn of, based on the fourth message, access barring information corresponding to a network slice indicated by a preconfigured network slice identifier (see paragraphs [0042] and [0045]  of provisional); identify an accessible network slice indicated by the preconfigured network slice identifier; and retain an identifier of the accessible network slice (see paragraphs [0042] and [0045]  of provisional).
(Currently Amended) Regarding claim 16, Wang et al teaches, an apparatus for a network device, comprising at least one processor, and an interface circuitry, wherein the at least one processor is configured to execute program to cause the network device to perform operations comprising: sending, by the network device, signaling to a terminal device, wherein the signaling comprises a mapping relationship between a service and a network slice (see paragraphs [0034]-[0042] of provisional: the RAN broadcasts information about available network slices which can include service information to WTRUs); receiving, over the interface circuitry, a first message from the terminal device, wherein the first message requests the network device to select a first network slice for the terminal device, wherein: the first message comprises first information, and the first information comprises an identifier of the first network slice, and the first network slice corresponds to a service initiated by the terminal device based on the mapping relationship (see paragraph [0046] of provisional: an initial network message includes desired services and network slice information ; The WTRU may provide the connected RAN ID, the RAT of the connected RAN, selected PLMN, desired services or other information related to network slice selection in the initial network messages); (see paragraphs [0034], [0049] of provisional: the WTRU is sent information about additional slices; The additional network slice information may be provided by the RAN). Although Wang teaches the limitations above they fail to explicitly teach a service application identifier, and that service application identifier being mapped to the network slice identifier as further recited in the claim.  Conversely Shimojou et al teaches such limitations; wherein the mapping relationship comprises a service application identifier of the service and a network slice identifier of the network slice corresponding to the service (see Fig. 5 and paragraphs [0066]-[0067], a mapping table is shown in Fig. 5 which stores an NW slice ID along with corresponding functions and SLA-SL (service identifier).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Wang et al with the service application identifier as taught by Shimojou et al.  The motivation for this would have to effectively utilize resources when allocating network slices (see paragraph [0011]).
(Previously Presented) Regarding claim 17, Wang et al teaches, wherein the apparatus is configured to cause the network device to send signaling to the terminal device, wherein the signaling comprises the mapping relationship (see paragraphs [0034]-[0042] of provisional); and the signaling comprises any one of the following: a radio resource control message, a non-access stratum message, and a medium access control layer message (see paragraph [0059] of provisional).
 (Previously Presented) Regarding claim 20, Wang et al teaches, wherein that the apparatus is configured to cause the network device to send a fourth message to the terminal device, wherein the fourth message comprises access barring information corresponding to each of at least one network slice (see paragraphs [0034]-[0041] of provisional: The RAN may broadcast the information using air interface signaling (e.g., such as system information and/or beacon message). The broadcast network slice information for a particular network slice may include one or more of the following example fields: an identifier of the network slice, priority of the network slice, service class(es) served by the network slice, target device class, QoS targets, mobility support, security service, charging information, and/or performance information), and the fourth message is used by the terminal device to identify an accessible network slice (see paragraphs [0042] and [0045]  of provisional).
(Previously Presented) Regarding claim 21, Wang et al teaches, wherein the second network slice is different from the first network slice (see paragraph [0049]).
(Previously Presented) Regarding claim 22, Wang et al teaches, wherein the network device is a core network (CN) device (see paragraph [0062] of provisional).
(Previously Presented) Regarding claim 23, Wang et al teaches, wherein the second network slice is different from the first network slice (see paragraph [0049] of provisional).
(Previously Presented) Regarding claim 24, Wang et al teaches, wherein the network device is a core network (CN) device (see paragraph [0062] of provisional).
(Previously Presented) Regarding claim 25, Wang et al teaches, wherein the second network slice is different from the first network slice (see paragraph [0049] of provisional).
(Previously Presented) Regarding claim 26, Wang et al teaches, wherein the network device is a core network (CN) device (see paragraph [0062] of provisional).
(Previously Presented) Regarding claim 27, Wang et al teaches, wherein the second network slice is different from the first network slice (see paragraph [0049]).
(Previously Presented) Regarding claim 28, Wang et al teaches, wherein the network device is a core network (CN) device (see paragraph [0062] of provisional).

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478